DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 7, 11, 13, 14, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAO; YU et al. US PGPUB 20190342910 A1.
Regarding claim 1. Cao teaches A method, comprising: 
determining, by a processor of an apparatus, (Fig. 15, Processor 1562, 1576a, and 1576b) whether one or more active configurations ([0127] FIG. 1K … resource grid 120 may be considered to indicate a transmission pattern pool, which includes the transmission patterns for UE1-UE10.) of a configured grant corresponding to a bandwidth part of a serving cell ([0122] The resource grid 100 has a frequency-domain length of 4 and a time-domain length of 5…. F0 to F3 could be … bandwidth parts (BWPs) ) are configured; 
applying, by the processor, a restriction on an initial transmission of a transport block (TB)  ([0192] a RV sequence associate with repetitions of the TB, which is {0 3 0 3} or {0 3} indicating the first transmission uses RV0 and second transmission uses RV3, a starting time location of the transmission pattern or initial transmission, which is the starting time location of T0,)
 in an event that a radio resource control (RRC) parameter enables the applying of the restriction per configured grant configuration ([0192] The RRC configuration may include … a RV sequence associate with repetitions of the TB), and that the one or more active configurations of the configured grant are configured; ([0110] Transmission patterns may belong to a transmission pattern set or pool that is common to a group of UEs. RRC signaling may be used to configure the transmission pattern for a UE and/or a transmission pattern pool, ) and 
performing, by the processor, the initial transmission of the TB according to the restriction., wherein the restriction comprises starting the initial transmission of the TB at a first transmission occasion of configured repetitions ([0192] a RV sequence associate with repetitions of the TB, which is {0 3 0 3} or {0 3} indicating the first transmission uses RV0 and second transmission uses RV3, a starting time location of the transmission pattern or initial transmission, which is the starting time location of T0,) and not at any other transmission occasion of the configured repetitions. ([0106] a UE should start initial transmission of a TB at the first “on” slot in the transmission pattern, and continue repetition of the TB on all the “on” slots until the end of the “on” slots defined by the transmission pattern.) 

Regarding claim 6. CAO  teaches The method of claim 1, wherein the restriction is configured via a high-layer configuration. (([0192] The RRC configuration may include … a RV sequence associate with repetitions of the TB)… a RV sequence associate with repetitions of the TB, which is {0 3 0 3} or {0 3} indicating the first transmission uses RV0)

Regarding claim 7. CAO teaches The method of claim 1, wherein the restriction comprises using an allowed redundancy version (RV) sequence to perform the initial transmission of the TB. ([0192] The RRC configuration may include … a RV sequence associate with repetitions of the TB)… a RV sequence associate with repetitions of the TB, which is {0 3 0 3} or {0 3} indicating the first transmission uses RV0)om the RV sequence in the second set of parameters).)

Regarding claim 11, 16 and 17. CAO  teaches An apparatus, comprising: a transceiver (Fig. 15, 1572a, 1570a, 1574a) which, during operation, wirelessly communicates with a network node of a wireless network; (Fig. 15, 1556) and a processor communicatively coupled to the transceiver (Fig. 15, 1576a and 1578a) such that, during operation, the processor performs operations comprising the steps in claim 1. 6 and 7.  It is rejected for the same reasons as applied to claim 1.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CAO as applied to claims 1 and 11, further in view of FAKOORIAN; Seyed Ali Akbar et al., US PGPUB 20190261354 A1.

Regarding claim 3. CAO teaches The method of claim 1,  but it does not teach
wherein the starting comprises starting the initial transmission of the TB at the first transmission occasion of the configured repetitions regardless of a configured redundancy version (RV) sequence.
Fakoorian teaches wherein the starting comprises starting the initial transmission of the TB at the first transmission occasion of the configured repetitions (see [0082] as cited in claim 2 rejection) regardless of a configured redundancy version (RV) sequence. ([0082] …  grant-free/SPS designs may use transport block (TB) repetitions (with the same or different redundancy version (RV) index) to increase reliability.)  
in order to reduce latency and improve reliability ([0088])
Cao and Fakoorian are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cao with the technique of initial transmission of TB in Fakoorian in order to reduce latency and improve reliability.

Regarding claim 4. CAO teaches The method of claim 1, but CAO does not teach 
wherein the applying comprises applying the restriction to each of the multiple active configurations of the configured grant. 
However, Fakoorian teaches wherein the applying comprises applying the restriction to each of the multiple active configurations of the configured grant. ([0104] In some aspects, different RV sequences may be configured for the initial transmission and retransmission(s) (that is, the RV sequence in the first set of parameters is different from the RV sequence in the second set of parameters).
The examiner notes that this is the same restriction in claim 8, i.e. excluding certain RV sequence.)

Regarding claim 13 and 14. CAO and Fakoorian teaches An apparatus of Claim 11, performs operations comprising the steps in claim 3 and 4.  It is rejected for the same reasons as applied to claims 3 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468